OPINION
PER CURIAM.
Appellant has failed to remit the $125 filing fee due in this appeal. By notice dated August 5, 2003, appellant was instructed that failure to remit the fee would result in the dismissal of the appeal. By letter dated September 5, 2003, appellant was informed that even though the appeal was ordered into mediation and the appellate timetable was suspended, appellant was still responsible to remit the filing fee within ten days. Appellant has failed to respond and the filing fee has not been remitted. By letter dated September 9, 2003, the appointed mediator informed the Court that appellant’s motion for new trial was granted and that it was his understanding that this appeal will be dismissed. However, no motion to dismiss this appeal has been filed.
Therefore on the Court’s own motion, this appeal is DISMISSED for want of prosecution. See Tex.R.App. P. 5; 42.3(b),(c).